                                           Case 4:20-cv-02904-JST Document 88 Filed 06/29/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAMELA SIINO,                                      Case No. 20-cv-02904-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE WHY
                                                 v.                                         CASE SHOULD NOT BE STAYED
                                   9

                                  10     FORESTERS LIFE INSURANCE AND
                                         ANNUITY COMPANY,                                   Re: ECF No. 70
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          In this putative class action, Plaintiff Pamela Siino alleges that Defendant Foresters Life

                                  14   Insurance and Annuity Company violated California Insurance Code Sections 10113.71 and

                                  15   10113.72 (“the Statutes”) by terminating her life insurance policy, and the policies of putative

                                  16   class members, without strictly complying with the Statutes.

                                  17          On June 10, 2020, Defendant moved to dismiss Plaintiff’s breach of contract claim arguing

                                  18   that the Statutes only apply to policies issued and delivered after the Statutes became effective on

                                  19   January 1, 2013. In the alternative, Defendant moved to stay the case pending resolution of

                                  20   appeals before the Ninth Circuit and California Supreme Court which raise the question of

                                  21   whether the Statutes apply to policies issued and delivered before January 1, 2013. See Bentley v.

                                  22   United of Omaha Life Ins. Co., No. 20-55435 (9th Cir.); Thomas v. State Farm Ins. Co., No. 20-

                                  23   55231 (9th Cir.); McHugh v. Protective Life Ins., No. S259215 (Cal. Supreme Ct.). The Court

                                  24   denied Defendant’s motion to dismiss Plaintiff’s contract claim, finding that the Statutes were

                                  25   incorporated into Plaintiff’s policy because her annual premium payments constituted a renewal of

                                  26   the policy. ECF No. 41 at 9. The Court also denied the motion to stay, noting that resolution of

                                  27   the McHugh, Bentley, and Thomas appeals might be years away, and that Defendant had failed to

                                  28   show it would suffer undue prejudice if the case were to proceed. Id. at 16-17.
                                             Case 4:20-cv-02904-JST Document 88 Filed 06/29/21 Page 2 of 3




                                   1           Since that time, however, the status of the appeals has changed. The McHugh case was

                                   2   argued and submitted on June 2, 2021. The following day, the Ninth Circuit stayed proceedings in

                                   3   both Bentley and Thomas and deferred decisions pending the issuance of the California Supreme

                                   4   Court’s decision in McHugh. See Bentley, No. 20-55435, Dkt. 68 (9th Cir. June 3, 2021); Thomas,

                                   5   No. 20-55231, Dkt. 45 (9th Cir. June 3, 2021).

                                   6           Additionally, several other district courts have considered the propriety of a stay pending

                                   7   the outcome of McHugh, Bentley, and Thomas in similar cases. This Court’s denial of a stay now

                                   8   appears to be an outlier. See Phan v. Transamerica Premier Life Ins. Co., No. 20-cv-03665-BLF,

                                   9   2020 WL 5576358 (N.D. Cal. Sept. 17, 2020) (staying case pending decision in McHugh, Thomas,

                                  10   or Bentley); Grundstrom v. Wilco Life Ins. Co., No. 20-cv-03445-MMC, 2020 WL 6873645 (N.D.

                                  11   Cal. Oct. 13, 2020) (same); Allen v. Protective Life Ins. Co. and Empire General Life Ins. Co., No.

                                  12   20-cv-00530, 2020 WL 5878276 (E.D. Cal. Oct. 2, 2020) (same); Holland-Hewitt v. Allstate Life
Northern District of California
 United States District Court




                                  13   Ins. Co., No. 20-cv-00652-DAD, 2021 WL 2577023 (E.D. Cal. June 23, 2021) (same); Kelley v.

                                  14   Colonial Penn Life Ins. Co., No. 20-cv-3348 MWF, 2020 WL 6150922 (C.D. Cal. July 13, 2020)

                                  15   (staying case pending decision in McHugh or Thomas); Small v. Allianz Life Ins. Co. of N. Am.,

                                  16   No. 20-cv-01944-TJH, 2020 WL 5884757 (C.D. Cal. Sept. 4, 2020) (staying case pending

                                  17   decision in McHugh); see also Moriarty v. Am. Gen. Life Ins. Co., No. 17-cv-1709-BTM, 2020

                                  18   WL 6938388 (S.D. Cal. Nov. 25, 2020) (denying certification without prejudice to renewing

                                  19   motion after the California Supreme Court renders an opinion in McHugh).

                                  20           In light of the foregoing, the Court hereby ORDERS THE PARTIES TO SHOW CAUSE

                                  21   why this case should not be stayed pending the decision by the California Supreme Court in

                                  22   McHugh. The parties are ordered to file simultaneous briefs of no more than 8 pages on or before

                                  23   July 16, 2021. If no party files a responsive brief, the Court will stay this case. The hearing on

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         2
                                           Case 4:20-cv-02904-JST Document 88 Filed 06/29/21 Page 3 of 3




                                   1   Plaintiff’s motion for class certification, ECF No. 70, currently scheduled for July 15, 2021, is

                                   2   hereby VACATED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 29, 2021
                                                                                        ______________________________________
                                   5
                                                                                                      JON S. TIGAR
                                   6                                                            United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
